Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-14, 16-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by the Watanabe et al.(US 2013/0285768).
Regarding claims 1 and 10, Watanabe discloses (i.e. in Figs. 21A-22C) an acoustic resonator device (elastic wave device 52) and the method of developing such acoustic wave resonator device comprising:  a substrate (supporting substrate 2) having a surface (top surface in the annotated Fig 22C of Watanabe); 
[AltContent: textbox (F’)][AltContent: textbox (F)][AltContent: textbox (B’)][AltContent: textbox (B)][AltContent: textbox (A’)][AltContent: textbox (A)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    338
    644
    media_image1.png
    Greyscale

Fig. 22C of Watanabe

a single-crystal piezoelectric plate 5 composed of a piezoelectric single crystal rotated Y-cut LiTaO3, or LiNbO3 (§0071, §0075) per claims 2, 11 and 3,12 having parallel front/top and back/bottom surfaces (designated by the dotted lines F-F’ & B-B’ in the annotated Fig 22C of Watanabe) and per claims 7 and 16, the thickness of the piezoelectric plate is greater than or equal to 200 nm and less than or equal to 1000 nm (between 0.1 to 0.5, §0154 where  in 2 um at 2 GHz in LT); 
an interdigital transducer (IDT) (IDT electrode 6, §0110) formed on the front surface (F-F’) of the single-crystal piezoelectric plate (5), and it is inherent in an interdigital transducer/IDT structure fabricated on a piezoelectric plate such as Watanabe, that the IDT, when driven by RF signal, excites an acoustic wave and particularly in Watanabe the IDT configured to excite a primary acoustic modes (The dominant mode of the surface acoustic wave propagating in the 38.5° Y cut LiTaO3 is the U2 mode, §0088) and per claims 4 and 13, the primary acoustic mode is a shear acoustic mode (Shear Horizontal, SH or Shear Vertical SV, §0071) in response to a radio frequency signal applied to the IDT and per claims 8 and 17, Watanabe also teaches a pitch (period of the IDT fingers) of the fingers (which is equal to the wavelength ) of the IDT is greater than or equal to 3 times (assuming 0.3 as the thickness of the piezoelectric plate) the thickness of the piezoelectric plate and less than or equal to 12.5 times (assuming 0.1 as the thickness of the piezoelectric plate) the thickness of the piezoelectric plate and per claim 9, the IDT finger width is greater than or equal to 0.2 times (§0155) the pitch (which is equal to the wavelength ) and less than or equal to 0.35 times the pitch.
Although not shown in a drawing Watanabe also teaches the formation of a plurality of interdigital transducers (IDTs) of a respective plurality of resonators formed on the front surface of the piezoelectric plate to form a ladder filter arrangement (§0077), therefore Watanabe teaches on claim 10 as well.
per claims 5 and 14, the acoustic Bragg reflector is configured to reflect the primary acoustic mode over a frequency range including a resonance frequency and an antiresonance frequency of the acoustic resonator device (such that within the frequency band of operation of the acoustic wave resonator most of the elastic wave energy can remain confined within the piezoelectric film 5 and the IDT in which the elastic wave is excited, ensuring reduced loss and high Q factor, §0080) wherein the acoustic Bragg reflector is comprised of alternating diamond (as the high acoustic velocity film 3, diamond was used, §00127) and Si02 (a silicon oxide film as a low-acoustic velocity film) layers. 
Regarding claims 18 and 19, Watanabe also teaches in Figs. 21A-22C steps of fabricating an acoustic resonator device comprising:
Forming (Fig. 21A-21D) an acoustic Bragg reflector (3/4) by depositing material layers on a first surface (bottom surface) of a single-crystal piezoelectric plate (5) having a second surface attached to a sacrificial substrate (5B);

Removing (Fig. 22A) the sacrificial substrate (5B) to expose (Fig. 22B) the second surface (top surface F-F’) of the single-crystal piezoelectric plate (2); and
Forming (Fig. 22C) an interdigital transducer (IDT) on the second surface (top surface F-F’) or a plurality of IDTs for respective plurality of resonators including a shunt resonator (as discussed earlier in regards to claim 10) of the single-crystal piezoelectric plate (5), the single-crystal piezoelectric plate and the IDT configured such that a radio frequency signal applied to the IDT excites a primary acoustic mode within the single crystal piezoelectric plate (as discussed earlier in regards to claim 1), wherein
The acoustic Bragg reflector comprises alternating Si02 and diamond layers and is configured to reflect the primary acoustic mode (as discussed earlier in regards to claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over the Watanabe in view of Lin et al. US 2019/0273480 (effectively filed on March 2, 2018 before the effective filing date of the invention 06/15/2018).
Regarding claims 6 and 15, Watanabe discloses the invention as recited in claims 1 & 10 and teaches two layers of Bragg reflector one each of a low impedance SiO2 and a high impedance Diamond layer as shown in Fig. 22C. However, it is well known in the art that very often two layers are not adequate for minimizing the loss of propagating acoustic wave and achieving high enough Q for the resonator. Hence, in a similar field of invention Lin teaches a six layer Bragg reflector (24 in Fig. 7 of Lin) three each of low impedance and high impedance layers formed alternately.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have boost up the Bragg reflector of Watanabe with six successive layers of SiO2 and Diamond to form a more effective Bragg reflector as taught by Lin, thereby reading on claim 6. 

Conclusion
                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2842